PRYOR, Senior Judge,
dissenting:
The majority provides that when an appeals examiner determines the “last known address” of an employer, he or she may not merely accept the agency’s representation that it knew a certain address to be correct. Rather, even in cases such as this where there is no evidence to the contrary, the factfinder must inquire about the source of the agency’s professed knowledge. The examiner then must determine the reasonableness of the agency’s belief that it used (or in this case, did not use) the correct address.
While the procedure required by the majority is not itself objectionable, on the present record I conclude that a remand is unnecessary. Here, there was evidence that the agency normally sends 142c forms to a more precise address than it did in this case, and that the District never received the notice. Accordingly, it was proper for the OAR to conclude that the agency did not send notice to the District’s “last known address.” See MacKenzie v. District of Columbia Unemployment Compensation Board, 129 U.S.App.D.C. 258, 259, 393 F.2d 659, 660 (1968).